Title: To George Washington from John Witherspoon, 6 September 1783
From: Witherspoon, John
To: Washington, George


                  
                     Sir
                     Tusculum Septr 6. 1783
                  
                  I have receivd your Excellencys favour with Collecter Martins Letter .  I saw by my  Papers which were directed to the President of Congress & my self to be transmitted to your Excellency—As the President is absent I thought it best to forward them immediately.  You will probably understand the Matter better than I do but according to Appearances I thought the gentleman deserves all the Countenance that the Friends of America can give him 
                        illegible.  I wonder how he came to be indicted at all.  I have the Honour to be Your Excellencys most obedt & most humble Servant
                  
                     Jno. Witherspoon
                  
               